OPINION — AG — ** LEGISLATOR RESIDENCE — MARRIAGE — QUALIFICATION TO ACT AS LEGISLATOR ** (1) FOR LEGISLATIVE REPRESENTATION PURPOSES, THE PLACE OF RESIDENCE OR DOMICILE OF A MEMBER OF THE STATE LEGISLATURE AT ANY POINT DURING THAT MEMBER'S TERM IS, UNDER ARTICLE V, SECTION 30, OF THE OKLAHOMA CONSTITUTION, A QUESTION OF FACT FOR THE EXCLUSIVE DETERMINATION OF THE LEGISLATIVE HOUSE IN WHICH THAT MEMBERS SITS. (2) A LEGISLATOR'S CONTINUED ENTITLEMENT TO PER DIEM UNDER 74 O.S. 291.1 [74-291.1], IS UNAFFECTED BY MARRIAGE PER SE, BEING DEPENDENT ONLY UPON THE DETERMINATION BY THE APPROPRIATE HOUSE OF THAT MEMBER'S CONTINUED RESIDENCE IN AND QUALIFICATION TO ACT AS REPRESENTATIVE OF THE DISTRICT FROM WHICH HE WAS ELECTED. (QUALIFIED ELECTORS, LEGISLATIVE DISTRICTS, ELECTIONS, STATE GOVERNMENT) CITE: OPINION NO. 70-165, OPINION NO. SEPTEMBER 17, 1928, 14 O.S. 108 [14-108], 26 O.S. 4-101 [26-4-101], ARTICLE V, SECTION 17, ARTICLE V, SECTION 30 (JIMMY D. GIVENS) (HOME ADDRESS, HOUSE ADDRESS, RESIDENCE)